Citation Nr: 1300169	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-36 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Board regrets further delay in this case, but finds additional evidentiary development is necessary.  The record shows that the Veteran has been receiving treatment from the Buffalo Vet Center since May 2009.  In April 2010, the Veteran signed VA Form 21-4142, Authorization and Consent to Release Information, directing the Buffalo Vet Center to release his treatment records to the VA.  In response to the request for records, in June 2010 the Veteran's therapist from the Vet Center submitted a short letter to the VA.  The letter stated that the Veteran was being treated at the Vet Center for PTSD and listed some of his symptoms.  No Vet Center treatment records were submitted to the VA.

According to the claims file, the RO made only one attempt to obtain the Vet Center records and the records were not obtained.  To the extent that any outstanding Vet Center records containing information pertinent to the Veteran's claim are considered to be VA records, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran should be afforded another VA PTSD examination, to include a review of the complete claims file, because new records are likely to be associated with the claims file over the course of this remand.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment records from the Vet Center in Buffalo, New York.  Associate these records with the Veteran's paper or virtual claims file.

2.  Obtain records of treatment from the VA Medical Center (VAMC) in Buffalo for the period beginning September 2011 and associate the records with the Veteran's paper or virtual claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA PTSD examination.  The claims file, including a copy of this remand and any additional records obtained, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  

After reviewing the record, the examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  A detailed rationale should be provided for all opinions, and should reflect consideration of both lay and medical evidence, including any Vet Center counseling records and updated VAMC records associated with the claims file. 

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


